NOT FOR PUBLICATION

                        UNITED STATES COURT OF APPEALS                       FILED
                                FOR THE NINTH CIRCUIT                        NOV 12 2009

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

 DEBRA NOVAK-SCOTT,                                   No. 08-16253

            Plaintiff - Appellant,                    D.C. No. CV-05-3147-PHX-JAT

  v.
                                                      MEMORANDUM*
 CITY OF PHOENIX,

            Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                        Argued and Submitted October 8, 2009
                              San Francisco, California

Before:       RYMER and TASHIMA, Circuit Judges, and LEIGHTON,**
              District Judge.

       Debra Novak-Scott, a City of Phoenix employee, appeals the district court’s

summary judgment dismissing her Title VII retaliation claim against the City of


       *
         This disposition is not appropriate for publication and may not be cited to or
by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.

        The Honorable Ronald B. Leighton, United States District Judge for the
       **
Western District of Washington, sitting by designation.
Phoenix. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. We

review a district court’s grant of summary judgment de novo. Head v. Glacier, 413
F.3d 1053, 1058 (9th Cir. 2005).

      The district court properly concluded that Ms. Novak-Scott failed to

establish a prima facie case of retaliation. She did not suffer the type of significant

harm that would dissuade a reasonable worker from making or supporting a charge

of discrimination. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 60

(2006). Accordingly, for the reasons stated by the district court, summary

judgment was properly granted for the City of Phoenix.

      AFFIRMED.




                                           2